Citation Nr: 1811909	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service-connection for diabetes mellitus Type II.  

2.  Entitlement to service-connection for bilateral upper extremity neuropathy to include as secondary to diabetes. 

3.  Entitlement to service-connection for bilateral lower extremity neuropathy to include as secondary to diabetes. 

4.  Entitlement to service-connection for vision difficulty to include retinopathy and vision loss as secondary to diabetes. 

5.  Entitlement to service-connection for bilateral hearing loss. 

6.  Entitlement to service-connection for tinnitus. 

7.  Entitlement to service-connection for atherosclerosis to include coronary artery disease and peripheral artery disease as secondary to diabetes. 

8.  Entitlement to service-connection for asbestosis. 

9.  Entitlement to service-connection for a back disability.  

10.  Entitlement to service-connection for sleep apnea.

11.  Entitlement to service-connection for blisters. 

12.  Entitlement to service-connection for hemorrhoids.  

13.  Entitlement to special monthly compensation based on aid and attendance/housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from October 1956 to October 1958

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2017.  

The RO issued two SOCs with different issues on the same date.  The Board notes that the Veteran's Form 9 indicated that he wished to appeal all of the issues on his Statement of the Case (SOC).  Unfortunately, the RO appears to have only processed issues from one of the two SOCs.  However, as the Veteran indicated his intention to appeal both SOCs, and the Board takes jurisdiction of all the issues on appeal.  Additionally, the Board has recharacterized the issues on appeal to reflect the conditions claimed by the Veteran as reflected in his examinations and medical records.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service-connection for a back disability and sleep apnea, as well as the issue of special monthly compensation based on aid and attendance/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's diabetes, tinnitus, hearing loss, hemorrhoids, hand blisters, and a lung disability to include asbestosis manifested in-service or are related to an in-service event, while the Veteran's upper and lower extremity neuropathies, vision problems including retinopathy, and atherosclerosis including coronary artery disease and peripheral artery disease are caused or aggravated by the now sevice-connected diabetes.  



CONCLUSION OF LAW

The criteria for direct service-connection for diabetes, tinnitus, hearing loss, hemorrhoids, hand blisters, and a lung disability to include asbestosis, along with the criteria for secondary service-connection for upper and lower extremity neuropathies, vision problems including retinopathy, and atherosclerosis including coronary artery disease and peripheral artery disease have been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310. (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the Veteran previously submitted claims of entitlement to service connection for bilateral hearing loss and hemorrhoids which were denied in August 1989 rating decision on the basis that the Veteran did not have evidence to indicate the disabilities were related to service.  The August 1989 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he testified that he first began experiencing hearing problems during service when worked in various jobs as a mechanic and around ordinance without hearing protection deck and engine room where he had significant noise exposure.  See October 2017 Hr'g Tr. at 11-12.  Further, the Veteran testified that he has suffered from ongoing hemorrhoids since service.  Id. at 19.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


I.  ENTITLEMENT TO SERVICE-CONNECTION ON A DIRECT BASIS.  

The Board grants entitlement to service-connection for diabetes, tinnitus, hearing loss, hemorrhoids, and hand blisters as the most probative evidence of record indicates that these disabilities began in service and have been recurrent since then.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the evidence shows that the Veteran has suffered from the following disabilities for the entire period on appeal: diabetes, tinnitus, hearing loss, hemorrhoids, and hand blisters.  There is no dispute that the Veteran has these disabilities per review of his VA and private treatment records.  The Board is unable to review the Veteran's service treatment records as they were unfortunately lost in a fire.  However, the Veteran is competent to report regarding the symptomatology and onset of these disabilities and the Board notes that his reports have been confirmed by physician diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reaffirmed at his hearing that he received a diagnosis of diabetes upon discharge and has suffered from symptoms of tinnitus, hemorrhoids, hearing loss, and hand blisters since service.  The Board finds the Veteran's testimony credible.  Because the evidence shows that the Veteran's diabetes, tinnitus, hearing loss, hemorrhoids, and hand blisters. had their onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

The Board also grants entitlement to service-connection to asbestosis as the evidence is at least equipoise with respect to whether the Veteran's asbestosis lung disability is related to his in-service exposure to asbestos in the course of his duties as a mechanic.  The VA examiner opined that is was less likely than not that the Veteran's present lung disability was due to asbestos exposure.  However, the Veteran's VA and private medical records show several etiological attributions of the Veteran's lung disability to asbestos and diagnoses as asbestosis.  Accordingly, the Board finds that the evidence is at least equipoise with respect to whether the Veteran's lung disability is due to asbestos exposure.  

II.  ENTITLEMENT TO SERVICE-CONNECTION ON A SECONDARY BASIS. 

The Board grants entitlement to service-connection for bilateral upper and lower extremity neuropathy, vision loss and retinopathy, and atherosclerosis to include coronary and peripheral artery disease, all as secondary to diabetes.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran's VA medical records give ample evidence that his neuropathies are diabetic neuropathies caused by diabetes, and that his retinopathy is also diabetic retinopathy, likewise caused by his service-connected diabetes.  Additionally, the Veteran's private cardiovascular treatment records and his VA records link his cardiovascular problems like peripheral vascular disease and coronary artery disease to his diabetes.  Consequently, service-connection for bilateral upper and lower extremity neuropathy, vision loss and retinopathy, and atherosclerosis to include coronary and peripheral artery disease, all as secondary to diabetes has been established.  


ORDER

Service-connection for diabetes mellitus Type II is granted.  

Service-connection for bilateral upper extremity neuropathy to include as secondary to diabetes is granted. 

Service-connection for bilateral lower extremity neuropathy to include as secondary to diabetes is granted. 

Service-connection for vision difficulty to include retinopathy and vision loss as secondary to diabetes is granted. 

Service-connection for bilateral hearing loss is granted. 

Service -connection for tinnitus is granted. 

Service-connection for atherosclerosis to include coronary artery disease and peripheral artery disease as secondary to diabetes is granted. 

Service-connection for a lung disability to include asbestosis is granted. 

Service-connection for blisters of the hands is granted. 

Service-connection for hemorrhoids is granted.  


REMAND


Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's sleep apnea and back disability claims must be remanded for medical examinations to ascertain the etiology of his disabilities.  The Board notes that it has already found the Veteran's testimony credible regarding his back pain originating in service and having been recurrent since.  In fact, a review of the Veteran's VA medical records shows complaints going back many years.  Unfortunately, the records do not presently identify a specific disability related to this pain.  With respect to sleep apnea, the Veteran has never undergone a VA examination to determine whether this disability is related to his service or related to his service-connected disabilities.  As the Board is without medical expertise needed to make these determinations, a remand is necessary for the Veteran to obtain VA medical examinations regarding the Veteran's sleep apnea and back pain. 

Similarly, a remand is necessary to further develop the Veteran's special monthly compensation claims.  Eligibility for these additional compensation provisions is determined partially based on a Veteran's service-connected status.  Up to this point, appropriate development does not appear to have been undertaken since the Veteran was previously not service-connected.  As the Board grants entitlement to service-connection for several disabilities in this decision, and also remands additional service-connection claims, appropriate development with respect to the Veteran's need for aid and attendance should be undertaken.  The Board notes that review of the Veteran's and his daughter's testimony along with the Veteran's ambulatory difficulties shown by VA medical records indicate significant difficulties with the factors found at 38 C.F.R. § 3.352(a).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding medical records.

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the onset or medical symptomatology of his sleep apnea and back pain as well as his need for aid and attendance or housebound status. Provide him a reasonable period of time to submit this evidence.

3.  Schedule the Veteran for appropriate VA examinations to ascertain the etiology of the Veteran's sleep apnea and back disability.  The examiners must review the entire claims file, and the examination report must include a complete rationale for all opinions expressed.

After reviewing the claims file, the appropriate examiner is asked to do the following:

(a)  Diagnose all back or sleep apnea disorders present and opine as to whether:

(b)  It is at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? (Please note the Board has already found the Veteran to be credible regarding the onset of his symptomatology and that the Veteran's service treatment record have been destroyed).  

(c)  If not directly related to service on the basis of questions (b), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Take reasonably necessary steps to develop and adjudicate the Veteran's claim for special monthly compensation for aid and attendance/housebound 

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


